Citation Nr: 1804852	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  14-22 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for amputation of ring finger, left hand. 
 
2.  Entitlement to service connection for a lung disability.

3.  Entitlement to special monthly pension.


REPRESENTATION

Appellant represented by:	James Nathaniel Guin, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister


ATTORNEY FOR THE BOARD

B. Bodi, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from December 1969 to December 1973.      

This matter is before the Board of Veterans Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.   

The Veteran testified before the undersigned Veterans Law Judge (VLJ) by videoconference from the RO in May 2017.  A copy of the hearing transcript has been associated with the claims file.  

An April 2014 rating decision granted entitlement to non-service connected pension. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A remand is necessary for additional development.

Left Ring Finger

The Veteran's amputation of ring finger, left hand is rated at ten percent from December 1, 2007 for amputation proximal to proximal interphalangeal joint without metacarpal resection of the ring finger.  The Veteran failed to report for his VA examination scheduled March 8, 2011 but did undergo a VA examination in April 2012.  The examiner noted that the Veteran was right handed and sustained the amputation at the proximal interphalangeal joint of the left ring finger in service in 1972.  The examiner briefly noted only that there were no current complaints or treatment.   

In August 2013, a VA surgeon, Dr. T. N., noted that the Veteran's complaints regarding his hand were severe enough and no longer responded to splinting.  He noted that the Veteran had a significant inability to button shirts and experienced chronic nightly pain.  During the May 2017 Board hearing, the Veteran testified that he now can't ride his motorcycle.  His hand will no longer maintain a grip that he could not pick up ordinary objects without pain or numbness. Therefore, as there is evidence of a worsening of the Veteran's service connected disability, a remand is necessary to afford the Veteran a VA examination to determine the current severity of his amputation of ring finger, left hand.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (requiring a new examination where the claimant asserts that a disability has increased in severity since the time of the last VA examination). 

Lung Disorder

The Veteran served as a U.S. Navy ship serviceman with duties in ships' laundries.  Service treatment records are generally silent for any abnormal respiratory symptoms except for a November 1972 treatment encounter for nasal congestion, sneezing, coughing, headache, and chest ache.  There was no diagnosis but he was provided cough medicine.  In a December 1973 discharge physical examination, the examiner noted "ronchi L post lung has URI."  

During the May 2017 Board hearing, the Veteran testified that he worked in the ship laundry room, which is a large compartment fitted with steam piping for presses, steam piping for dryers, and steam piping for washers.  He testified that the washers used a chemical that was so strong that they would turn dungarees white and that all the pipes were insulated with powdery asbestos that was dislodged by laundry buggies.  After each shift, the Veteran had to sweep up, putting what he believes was asbestos into the air.  He testified that after service he experienced respiratory symptoms with coughing and shortness of breath and was eventually diagnosed with COPD in 2006. 
 
In an April 2012 VA examination, the examiner diagnosed COPD, noted that the Veteran had a 40 pack-year history of tobacco smoking and opined that the Veteran's COPD was less likely than not due to service.  The VA examiner noted that there is no evidence of chronicity or continuity of care noted in the STRs.  He cited a December 2011 CT study indicating that the Veteran had moderate pulmonary emphysematous changes but there were no findings to suggest sequela of prior asbestos exposure.   A VA treatment record based upon a CT scan of the chest without contrast from March 2017 showed impressions of minimal interval progression in advanced emphysematous changes of the lungs with associated pleural parenchymal scarring.  There was SVC and a left lower lobe consolidation has demonstrated complete interval resolution.  There were small focal areas of nonspecific pleural thickening that were stable in appearance.  The lungs were free of acute and consolidations and effusions.  

The Veteran and his attorney testified that VA treatment records show possible ground glass densities in the Veteran's lungs.  They contend that based on the conditions he testified to regarding his working exposure in service, his lung disability is related to the asbestos wrapped pipes and the detergents that were used with a lack of ventilation, and the lack of respiratory protection while in service.  Even though no asbestos related disease was noted in 2012, an additional examination is necessary to address the recent imaging evidence and specific contentions and in light of the Veteran's detailed testimony of exposure to dust and laundry chemicals in a closed environment during shipboard service.

VA must provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A (d) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 41  (2006); McLendon v. Nicholson, at 83.  As the evidence of record is not sufficient to decide the claim, an additional examination and opinion is necessary. 

Special Monthly Pension

The Veteran was afforded a May 2012 and February 2013 Aid and Attendance or Housebound examination.  At the time, he independently performed activities of daily living.  He lived alone, prepared meals in the microwave, did grocery shopping with his brother, and performed household cleaning.  He drove his own vehicle short distances, self-administered medication, and watched TV and used his home computer.  The VA examiner in 2013 opined that the Veteran's medical conditions did not prevent him from securing or following a substantially gainful occupation.  

During the May 2017 Board hearing, the Veteran testified his conditions and level of independence had worsened.  His sister moved in with him in 2013 because he was not able to care for himself properly.  She does all of the shopping, chores, cooking, and helps him when he fell about two or three times per week.

Here, the Board concurs that further VA examinations are needed to adequately evaluate the state of the Veteran's claim for special monthly pension.  See 38 C.F.R. § 3.326 ("Where there is a claim for disability compensation or pension but medical evidence accompanying the claim is not adequate for rating purposes, a Department of Veterans Affairs examination will be authorized.")  Consequently, a remand for additional development is necessary. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated copies of the Veteran's VA treatment records and any new private medical records identified by the Veteran, and associate them with the Veteran's claims folder.  

2. Schedule the Veteran for a VA examination to
determine the current severity of his service-connected amputation of ring finger, left hand.  The claims file should be made available to the VA examiner.  A complete rationale should accompany any opinion provided. 

3.  Schedule the Veteran for a VA examination by 
an appropriate examiner to determine the nature and etiology of the Veteran's COPD, claimed as a lung disability.  The VA examiner is also asked to consider whether the Veteran possibly has an obstructive and or restrictive lung disease, to include possible exposure to asbestos, dust, and laundry chemicals in service.  

For each diagnosed disability, the VA examiner is requested to answer whether it is at least as likely as not (a 50 percent or greater probability) that the disability was incurred in or is otherwise related to the Veteran's active military service.   Attention is also directed to his May 2017 lay testimony regarding possible exposure to asbestos and the overall working conditions.

The examiner should provide a rationale for all opinions expressed. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided. 

4.  Schedule the Veteran for an assessment of the need 
for aid and attendance or housebound status relevant to special monthly pension.  Attention is directed to the Veteran's May 2017 hearing testimony indicating possible reduced independence and a frequent falls.

5.  After completing the above, and any other necessary 
development, the claims remaining on appeal must be readjudicated in light of all pertinent evidence and legal authority.   If any benefits sought are not granted, issue the Veteran and his attorney an appropriate supplemental statement of the case (SSOC).  The Veteran must then afforded the appropriate time period for response before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



